              Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          G.G., et al.,                                 CASE NO. C16-1941JLR

11                               Plaintiffs,              ORDER DENYING PLAINTIFFS’
                   v.                                     MOTION TO COMPEL
12
            VALVE CORPORATION,
13
                                 Defendant.
14

15                                   I.        INTRODUCTION

16          Before the court is Plaintiffs Grace Galway and Brenda Shoss’s (collectively,

17   “Plaintiffs”) motion to compel Defendant Valve Corporation (“Valve”) to produce certain

18   data regarding users of its Steam gaming platform. (Mot. (Dkt. # 87).) Valve opposes

19   Plaintiffs’ motion. (Resp. (Dkt. # 88).) Plaintiffs did not file a reply and thus have not

20   responded to Valve’s arguments in opposition to their motion. (See generally Dkt.) The

21   court has considered the motion, all submissions filed in support of and in opposition to

22


     ORDER - 1
                Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 2 of 6




 1   the motion, the relevant portions of the record, and the applicable law. Being fully

 2   advised, 1 the court DENIES Plaintiffs’ motion to compel.

 3                                    II.     BACKGROUND

 4          The court discussed the factual and procedural background of this proposed class

 5   action in detail in its order granting in part Valve’s motion to dismiss Plaintiffs’ amended

 6   complaint. (See 12/16/20 Order (Dkt. # 65) at 2-10.) Therefore, the court sets forth

 7   below only the background relevant to Plaintiffs’ motion to compel.

 8          In 2017, the court granted Valve’s motion to compel arbitration of the claims

 9   asserted by Plaintiffs on behalf of themselves and their minor children based on the

10   children’s agreement to an arbitration clause in Valve’s Steam Subscriber Agreement.

11   (See generally 4/3/17 Order (Dkt. # 30).) The arbitrators found in Valve’s favor on all

12   claims. (See 3/26/19 Order (Dkt. # 44) at 2-3.) Subsequently, the court denied Plaintiffs’

13   request to set aside the arbitrators’ awards and dismissed this case. (Id. at 10.)

14          Plaintiffs appealed. The Ninth Circuit Court of Appeals affirmed the court’s

15   dismissal of the claims that Plaintiffs brought on behalf of their children but reversed the

16   dismissal of Plaintiffs’ individual claims. G.G. v. Valve Corp., 799 F. App’x 557, 558-59

17   (9th Cir. 2020). The Ninth Circuit held that the court had erred in compelling Plaintiffs

18   to arbitrate their individual claims because Plaintiffs were not users of Valve’s Steam

19   gaming platform and thus had not agreed to the arbitration clause in the Steam Subscriber

20   Agreement. Id.

21
            1
            Neither party requests oral argument (see Mot., Resp.), and the court finds oral
22   argument unnecessary to its disposition of the motion, see Local Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
                Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 3 of 6




 1          After the case was remanded, Plaintiffs filed an amended complaint. (Am. Compl.

 2   (Dkt. # 58).) In relevant part, Plaintiffs alleged that Valve’s “Lootbox” feature, which

 3   allows players of Valve’s games to buy a “key” to a virtual “weapons case” or “crate”

 4   that contains “Skins” (virtual guns and knives with a variety of different looks and

 5   textures), constitutes a form of gambling (“Lootbox gambling”) that is indistinguishable

 6   from playing a slot machine. (Id. at Nature of the Case ¶¶ 11-12; id. at Factual

 7   Background ¶¶ 16, 18.) Plaintiffs alleged that Valve’s acts were deceptive within the

 8   meaning of the Washington Consumer Protection Act, ch. 19.86 RCW (“CPA”), because

 9   they “created a false impression of fair play, legality, and safety” which induced

10   Plaintiffs to unwittingly provide money to their minor children to purchase Skins and

11   Lootbox keys. (Id. ¶¶ 110-11.) Plaintiffs alleged these claims on behalf of the following

12   proposed class:

13          All persons in the United States who are parents/guardians of a minor child
            who provided funds to their minor child(ren) for the purchase of Skins and/or
14          Keys for the games CounterStrike:Global Offensive, Dota2 and Team
            Fortress 2.
15

16   (Id. ¶ 94.)

17          Valve moved to dismiss Plaintiffs’ amended complaint. (See MTD (Dkt. # 58).)

18   The court dismissed all of Plaintiffs’ individual claims except for their CPA claim based

19   on Valve’s alleged support of Lootbox gambling. (12/16/20 Order at 26-27. 2)

20

21          2
              Although the court granted Plaintiffs leave to amend their unjust enrichment and
     negligence claims based on Valve’s alleged support for Lootbox gambling, Plaintiffs did not file
22   a second amended complaint. (See generally Dkt.)


     ORDER - 3
              Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 4 of 6




 1          Plaintiffs now move the court for an order compelling Valve to produce certain

 2   Steam user account information. (See generally Mot.; see also Mot. Ex. 1 (Valve’s

 3   objections to Plaintiffs’ interrogatories and requests for production).)

 4                                       III.   ANALYSIS

 5          Plaintiffs request 17 types of information about three categories of Steam user

 6   accounts: those that “have used the family view feature,” “have two or more different

 7   names in the ‘Address’ field,” or “have a different name in the ‘Address’ field than in the

 8   credit card name field and/or PayPal information field.” (See Mot. Ex. 1 at 7-12.) They

 9   also seek information regarding (1) the number of Steam accounts that fall into these

10   three categories and (2) the number of Steam accounts with key purchases in their

11   histories which have not logged playtime for the game CounterStrike:Global Offensive.

12   (See id. at 28-33.) Plaintiffs argue that they need this information, which they repeatedly

13   characterize as “putative class members’ Steam account data,” to determine the number

14   of class members and the identities of the class members. (See Mot. at 5-7.)

15          The court DENIES Plaintiffs’ motion. First, as Valve points out, the members of

16   the proposed class by definition do not and cannot have Steam accounts. (Resp. at 9.)

17   Indeed, Plaintiffs’ individual CPA claims survive only because the Ninth Circuit found

18   that Plaintiffs were not Steam users and thus could not have agreed to Valve’s arbitration

19   clause. See G.G., 799 F. App’x at 558-59. The information that Plaintiffs seek,

20   therefore, is not “putative class members’ Steam account data”; rather, it is account data

21   relating to third parties who are not class members. As a result, the cases cited by

22


     ORDER - 4
              Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 5 of 6




 1   Plaintiffs, which discuss discovery of class member account information, are inapposite.

 2   (See Mot. at 6; Resp. at 9-10.)

 3          Second, the court agrees with Valve that it is only speculative that the data

 4   Plaintiffs seek can be used to identify possible class members. (See Resp. at 8-9.) Valve

 5   does not collect or record information about the names, ages, parent-child relationships,

 6   or parents of Steam users. (Miller Decl. (Dkt. # 90) ¶ 4; Skok Decl. (Dkt. # 89) ¶¶ 4-6.)

 7   And as Valve explains, the information produced for the accounts belonging to Plaintiffs’

 8   children does not successfully identify Plaintiffs. (See Resp. at 9.) Ms. Schoss’s name

 9   appears nowhere in her son’s account data, and Ms. Galway’s son’s account does not

10   satisfy any of the three criteria set forth by Plaintiffs in their discovery requests. (Id.

11   (citing Skok Decl. ¶¶ 5-6).) Plaintiffs have offered no explanation of how they would use

12   the requested data to identify members of the class. (See generally Mot.)

13          Finally, the court is persuaded that assembling the data requested by Plaintiffs

14   would impose an unreasonable and disproportional burden on Valve. (See Resp. at 11.)

15   There are hundreds of millions of Steam user accounts and over 100 million monthly

16   active users. (Miller Decl. ¶ 3.) Because the information requested by Plaintiffs spans

17   multiple databases and would require decryption of Valve’s credit card payment

18   database, Valve’s economist, Kristian Miller, estimates that it would require at least two

19   Valve employees working full time for several weeks to compile the data Plaintiffs

20   request. (Id. ¶¶ 6-7.) In addition, Mr. Miller estimates that the data requested by

21   Plaintiffs could include tens of millions of account records. (Id. ¶ 8; see also Skok Decl.

22   ¶ 4 (stating that the requested data for Plaintiffs’ children spanned up to 67 pages of


     ORDER - 5
                    Case 2:16-cv-01941-JLR Document 91 Filed 08/25/21 Page 6 of 6




 1   records per account).) The court agrees with Valve that the burden of producing the data

 2   Plaintiffs seek far outweighs the relevance of the data to class certification.

 3                                       IV.     CONCLUSION

 4              For the foregoing reasons, the court DENIES Plaintiffs’ motion to compel (Dkt.

 5   # 87). 3

 6              Dated this 25th day of August, 2021.

 7

 8                                                         A
                                                           JAMES L. ROBART
 9
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
                3
               The court directs the parties to review the class certification scheduling order, which
21
     instructs that “before moving for an order relating to discovery, the movant must request a
     conference with the court” by notifying the courtroom deputy. (3/2/21 Sched. Order (Dkt.
22   # 81).) The court will strike any future discovery motion that is filed before contacting the court.


     ORDER - 6
